ITEMID: 001-60334
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF A.T. v. AUSTRIA
IMPORTANCE: 3
CONCLUSION: Preliminary objection joined to merits and rejected (non-exhaustion of domestic remedies);Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: Georg Ress
TEXT: 9. The applicant complains about two sets of proceedings, in which he sought compensation for statements published in the weekly News, in articles relating to a spectacular series of letter bombs which had been sent to politicians and other persons in the public eye in Austria. In both sets of proceedings the applicant was represented by counsel.
10. On 3 May 1995 the applicant brought an action against the publisher of News. He complained that an article published on 16 February 1995 alleged that there was incriminating evidence against him, describing him as a right wing extremist being technically, organisationally and intellectually capable of organising the letter bomb terrorism. Moreover, his picture had been published. He requested compensation under the following sections of the Media Act (Mediengesetz): under section 6 for defamation, under section 7 for violation of his strictly private sphere, under section 7a for disclosure of his identity to the public, and under section 7b for breach of the presumption of innocence. He further requested supplementary measures under the Media Act, such as the publication of the judgment.
11. On 20 June 1995 the St. Pölten Regional Court (Landesgericht) discontinued the proceedings on the ground that the applicant had no right of action and dismissed his claim accordingly. The court did not hold a hearing prior to this decision.
The court noted that the impugned article mentioned the applicant by his first name and the initial of his family name without giving further information relating to his person. The following page showed his and a second person’s picture, on which their faces had been obliterated. The image was subtitled “A. [first name in full] T. and Adolf S. hoarded Peter Binders’ secret documents ...”. The court observed that only a person whose identity had been disclosed to the public could invoke the Media Act. However, the applicant had not been mentioned by his full name. As to the picture, which showed two persons, it was impossible for the reader to identify which one was the applicant, as their faces had been obliterated. Thus, there was no disclosure of the applicant’s identity and his request had to be rejected in accordance with section 8a § 2 of the Media Act, taken together with sections 486 § 3 and 485 § 1 (7) of the Code of Criminal Procedure (Strafprozessordnung).
12. On 25 July 1995 the applicant filed an appeal. He submitted that the court had wrongly dismissed his compensation claims. In particular, as to the question whether his identity had been disclosed to the public, it had failed to take the article in its entirety into account. He maintained that he was entitled to compensation and requested the court to quash the Regional Court’s decision and to remit the case to it for the continuation of the proceedings.
13. On 8 January 1996 the Vienna Court of Appeal (Oberlandesgericht), sitting in private, dismissed the applicant’s appeal.
The court found that the Regional Court’s reasoning only had force as regards the compensation claim based on section 7a of the Media Act, as this provision dealt with disclosure of a person’s identity to the public, whereas the right of action under the other provisions relied on by the applicant depended on different conditions. The Court of Appeal went on to examine whether these conditions were met. As to section 6 of the Media Act, it found that the applicant had not denied that criminal proceedings on suspicion of intentionally causing danger by explosives were pending against him. Given this uncontested factual basis, the description of the suspicion against the applicant in specific terms did not constitute defamation. A right of action under section 7 of the Media Act was excluded in any case, as this provision protected only the strictly personal sphere. Section 7b provided for a compensation claim if someone was depicted as the perpetrator of an offence and not merely as a suspect. However, the article did not claim that the applicant had committed the letter bomb attacks; it only described him as being a suspect while drawing the reader’s attention to the criminal proceedings which were pending against him. In conclusion, the Court of Appeal found that the Regional Court had, albeit with insufficient reasoning, rightly discontinued the proceedings. The decision was served on 25 January 1996.
14. On 26 July 1995 the applicant brought another action against the publisher of News. He complained that in an article published on 22 June 1995 he had been described as a neo-nazi, and as being responsible for the letter bomb terrorism. His picture had also been published. He claimed that the article aimed at showing that he was the perpetrator of the letter bomb attacks. Again, he requested compensation under sections 6, 7, 7a and 7b of the Media Act, as well as supplementary measures such as the publication of the judgment.
15. On 21 August 1995 the St. Pölten Regional Court discontinued the proceedings on the ground that the applicant had no right of action and dismissed his claim accordingly. The court did not hold a hearing prior to this decision.
It noted that the impugned article mainly dealt with defects in the police investigation of the letter bomb attacks. The applicant was only mentioned once by his first name and the initial of his family name. The accompanying text stated that the right-wing extremists from Carinthia, A. [first name in full] T. and Ewald F. had either not been put under surveillance at all or only occasionally. The following page showed the applicant’s picture with a black bar over the eyes. It was subtitled “Under surveillance. Neo-nazi A. [first name in full] T. belongs to the circle of Ewald F”.
The court found that the Media Act protected a person’s name and picture, as well as other information which was likely to disclose the person’s identity to the public. In order to disclose the applicant’s identity, at least the mention of his full name, or other precise information concerning his person, would have been required. As the applicant’s identity had not been disclosed, the relevant provisions of the Media Act did not apply. Thus, the applicant’s request had to be rejected in accordance with section 8a § 2 of the Media Act, taken together with sections 486 § 3 and 485 § 1 (7) of the Code of Criminal Procedure.
16. On 4 September 1995 the applicant lodged an appeal. He submitted that the court had wrongly dismissed his compensation claim. He requested the Vienna Court of Appeal to quash the Regional Court’s decision and to remit the case to it for the continuation of the proceedings. Alternatively, he requested the Court of Appeal to decide on his claims.
17. On 19 October 1995 the Vienna Court of Appeal, sitting in private, dismissed the applicant’s appeal.
The court found that the Regional Court’s reasoning only had force as regards the compensation claim based on section 7a of the Media Act. However, the decision to discontinue the proceedings was nevertheless correct for the following reasons: As regards his compensation claim for defamation based on section 6 of the Media Act, the court, having regard to the contents of the article as a whole, found that the applicant was only described as a suspect on account of his membership of a group of right wing extremists. It was a fact that this group of persons was under suspicion and the applicant had not contested that he belonged to that group. Thus, the reference to him as a suspect, being based on uncontested facts, did not constitute defamation. Further, the description of a suspicion of a criminal offence could not be considered as a violation of the applicant’s strictly personal sphere under section 7 of the Media Act, nor did it violate the presumption of innocence giving rise to a claim under section 7b of the said Act. The decision was served on 28 November 1995.
18. The Media Act contains a number of provisions under which a person who has been affected by a publication in a medium may claim compensation. As far as they are relevant in the context of the present case, they read as follows:
“(1) Where a medium publishes statements which constitute the actus reus of disparagement, insult, derision or defamation the victim shall have a claim against the owner of the medium (publisher) for damages for the injury suffered ....”
“(1) Where a person’s strictly private life is discussed or portrayed in a medium in such a way as to expose him publicly the victim shall have a claim against the owner of the medium (publisher) for damages for the injury suffered ...”
“(1) Where publication is made, through any medium, of a name, image or other particulars which are likely to lead to the disclosure to a larger not directly informed circle of people of the identity of a person who
1. has been the victim of an offence punishable by the courts or
2. is suspected of having committed, or has been convicted of, a punishable offence,
and where legitimate interests of that person are thereby injured and there is no predominant public interest in the publication of such details on account of the person’s position in society, of some other connection with public life, or of other reasons, the victim shall have a claim against the owner of the medium (publisher) for damages for the injury suffered. ....”
“(1) Where a person who is suspected of having committed a punishable offence but has not been finally convicted is portrayed in a medium as guilty, or as the offender and not merely a suspect, the victim shall have a claim in damages against the owner of the medium (publisher) for the injury suffered. ....”
19. According to the Media Act, compensation claims under sections 6, 7, 7a and 7b may either be raised in criminal proceedings against the publisher or, failing such criminal proceedings, in separate proceedings.
20. Section 8a § 1 of the Media Act states that, in separate compensation proceedings, the rules for criminal proceedings by way of a private prosecution apply, unless the Media Act provides otherwise.
21. Section 8a § 2 of the Media Act provides inter alia that a single judge has to conduct the hearing and to give judgment. The public nature of a hearing may be excluded at the claimant’s request when issues relating to his strictly personal sphere are discussed. The single judge also takes the decisions envisaged by sections 485 and 486 of the Code of Criminal Procedure (Strafprozessordnung), which are otherwise taken by the Review Chamber (Ratskammer). An appeal lies to the superior court against a decision to discontinue the proceedings.
22. According to section 486 § 3 in conjunction with section 485 § 1 (7) of the Code of Criminal Procedure, the Review Chamber will discontinue the proceedings if it considers that the request for prosecution has not been brought by a person entitled to do so.
23. The Media Act does not contain any explicit provision on whether or not the single judge has to hold a hearing when the proceedings are to be discontinued. The courts’ practice is not to hold a hearing in such cases. The Review Chamber, in whose stead the single judge decides under the Media Act (see above), sits in private pursuant to section 113 § 3 of the Code of Criminal Procedure.
24. Again the superior court, when dealing with appeals against decisions of the Review Chamber, which under the Media Act are taken by the single judge, takes its decisions sitting in private pursuant to section 114 of the Code of Criminal Procedure.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
